Exhibit 10.1



Updated: July 2020

NOTICE OF GRANT

RESTRICTED STOCK UNITS (STOCK-SETTLED)
LAMB WESTON HOLDINGS, INC. 2016 STOCK PLAN

(AS AMENDED AND RESTATED AS OF JULY 20, 2017)



Lamb Weston Holdings, Inc., a Delaware corporation (the “Company”), has awarded
to the Participant, as identified below, the number of Restricted Stock Units
(the “RSUs”, and each such unit, an “RSU”) set forth below. The RSUs are subject
to all of the terms and conditions as set forth in this Notice of Grant (the
“Notice”) as well as in the Company’s 2016 Stock Plan (as amended and restated
as of July 20, 2017) (the “Plan”) and the Restricted Stock Unit Agreement
(Stock-Settled) (the “Agreement”), both of which are attached hereto and
incorporated in their entirety. Capitalized terms not explicitly defined in this
Notice but defined in the Plan or the Agreement will have the same definitions
as in the Plan or the Agreement. In the event of any conflict between the terms
of the Award and the Plan, the terms of the Plan will control.



Participant:

Employee ID:

Number of RSUs:

Date of Grant:

_____________ (the “Date of Grant”)

Vesting Date:

_____________ (the “Vesting Date”)

Dividend Equivalents:  

Dividend equivalents with respect to the RSUs will be accumulated for the
benefit of the Participant if and when regular cash dividends are declared and
paid on the Stock in accordance with Section 7 of the Agreement, and will be
paid in shares of Stock to the Participant upon any settlement of the RSUs.



By the Company’s signature below and by the Participant’s clicking the “Accept”
button online, the Company and the Participant agree that the RSUs are governed
by this Notice and by the provisions of the Plan and the Agreement, both of
which are attached to and made a part of this document.  The Participant
acknowledges receipt of copies of the Plan and the Agreement, represents that
the Participant has read and is familiar with their provisions, and hereby
accepts the RSUs subject to all of their terms and conditions.



The Company has caused this Notice and the Agreement to be effective as of the
Date of Grant.



LAMB WESTON HOLDINGS, INC.

By:

Date:     __________________________











--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT (STOCK-SETTLED)

LAMB WESTON HOLDINGS, INC. 2016 STOCK PLAN

(AS AMENDED AND RESTATED AS OF JULY 20, 2017)



Lamb Weston Holdings, Inc., a Delaware corporation (the “Company”), has awarded
the Participant, as named in the Notice of Grant (the “Notice”), to which this
Restricted Stock Unit Agreement (Stock-Settled) (this “Agreement”) is attached,
a Restricted Stock Unit Award (the “RSUs”) that is subject to the Company’s 2016
Stock Plan (the “Plan”), the Notice, and this Agreement, for the number of RSUs
indicated in the Notice.  In the event of any conflict between the terms in this
Agreement and the Plan, the terms of the Plan will control.

1.Definitions.  Capitalized terms used herein without definition have the
meanings set forth in the Plan. The following terms shall have the respective
meanings set forth below:

(a)“Change of Control” shall mean the occurrence of any of the following events:

(i)Individuals who, as of the effective date of the Plan, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any person becoming a member of the Board
subsequent to the effective date of the Plan whose election, or nomination for
the election by the Company’s stockholders, was approved by a vote of at least a
majority of the Board members then comprising the Incumbent Board shall be, for
purposes of this clause (i), considered as though such person were a member of
the Incumbent Board as of the effective date of the Plan;
(ii)Consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the Voting Power of the
reorganized, merged or consolidated entity;
(iii)Any person becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person, any securities acquired directly from the Company or its
affiliates) representing 30% or more of the Voting Power of the Company’s then
outstanding securities;
(iv)A liquidation or dissolution of the Company; or
(v)The sale of all or substantially all of the assets of the Company.

(b)“Continuous Employment” shall mean the absence of any interruption or
termination of employment with the Company and its Subsidiaries and the
performance of substantial services.  Continuous Employment shall not be
considered interrupted or terminated in the case of sick leave, short-term
disability (as defined in the Company’s sole discretion), military leave or any
other leave of absence approved by the Company unless and until there is a
Separation from Service (as defined in Section 1(f) below).
(c)“Divestiture” shall mean a permanent disposition to a person other than the
Company of a plant or other facility or property at which the Participant
performs a majority of the Participant’s services, whether such disposition is
effected by means of a sale of assets, a sale of Subsidiary stock or otherwise.
(d)“Early Retirement” shall mean a Separation from Service with the Company and
its Subsidiaries when the Participant (i) is at least age 55, and (ii) has at
least ten years of credited service with the Company and its Subsidiaries.
(e)“Normal Retirement” shall mean a Separation from Service with the Company and
its Subsidiaries on or after attaining age 65.
(f)“Separation from Service,” “termination of employment” and similar terms
shall mean the date that the Participant incurs a “separation from service”
within the meaning of Section 409A of the Code.  As used in connection with the
definition of “Separation from Service,” the term “Company” includes Lamb Weston
Holdings, Inc. and any other entity that with Lamb Weston Holdings, Inc.
constitutes a controlled group of corporations (as defined in Section 414(b) of
the Code), or a group of trades or businesses (whether or not incorporated)
under common control (as defined in Section 414(c) of the Code), substituting
25% for the 80% ownership level for purposes of both Sections 414(b) and Section
414(c) of the Code.



--------------------------------------------------------------------------------

(g)“Specified Employee” is as defined under Section 409A of the Code and
Treasury Regulation Section 1.409A-1(i).  
(h)“Successors” shall mean the beneficiaries, executors, administrators, heirs,
successors and assigns of a person.

2.Vesting of RSUs.

(a)Normal Vesting.  Subject to the Plan and this Agreement, if the Participant
has been in Continuous Employment through the Vesting Date as set forth in the
Notice, then the RSUs subject to such Vesting Date will become nonforfeitable
(“Vest” or similar terms).
(b)Termination of Employment.  If, prior to the Vesting Date set forth in the
Notice, the Participant’s employment with the Company and its Subsidiaries shall
terminate:
(i)by reason of death, then all unvested RSUs evidenced by this Agreement shall,
to the extent such RSUs have not previously been forfeited, become 100% Vested;
(ii)by reason of Normal Retirement occurring on or after the date that is 12
months after the Date of Grant, then all unvested RSUs evidenced by this
Agreement shall, to the extent such RSUs have not previously been forfeited,
become 100% Vested;
(iii)by reason of Early Retirement or involuntary termination due to disability,
position elimination, reduction in force (each as defined in the Company's sole
discretion), or Divestiture, in each case, on or after the date that is 12
months after the Date of Grant, the Participant will Vest in a pro rata portion
of the RSUs determined by multiplying the number of RSUs evidenced by this
Agreement, to the extent not previously Vested or forfeited, by a fraction, the
numerator of which is the total number of calendar days during which the
Participant was employed by the Company or a Subsidiary during the period
beginning on the Date of Grant and ending on the Separation from Service and the
denominator of which is the total number of calendar days beginning on the Date
of Grant and ending on the Vesting Date, rounded to the nearest whole number of
RSUs; and
(iv)for Cause prior to the Vesting Date, then all RSUs, whether Vested or
unvested prior to the Vesting Date, shall be immediately forfeited without
further consideration to the Participant.

(c)Accelerated Vesting in Connection with a Change of Control.
(i)If a Change of Control occurs prior to the Vesting Date, and the Participant
has been in Continuous Employment between the Date of Grant and the date of such
Change of Control, then all unvested RSUs evidenced by this Agreement shall
become 100% Vested, except (A) to the extent such RSUs have previously been
forfeited, or (B) to the extent that a Replacement Award is provided to the
Participant to replace, continue or adjust the outstanding RSUs (the “Replaced
Award”).  If the Participant’s employment with the Company or a Subsidiary (or
any of its or their successors after the Change of Control) (as applicable, the
“Successor Company”) is terminated by the Participant for Good Reason or by the
Successor Company other than for Cause, in each case within a period of two
years after the Change of Control but prior to the Vesting Date, to the extent
that the Replacement Award has not previously been Vested or forfeited, the
Replacement Award will become 100% Vested (and become entitled to settlement as
specified in Section 3(b)(ii)).
(ii)For purposes of this Agreement, a “Replacement Award” means an award (A) of
the same type (i.e., time-based restricted stock units) as the Replaced Award,
(B) that has a value at least equal to the value of the Replaced Award, (C) that
relates to publicly traded equity securities of the Successor Company in the
Change of Control (or another entity that is affiliated with the Successor
Company following the Change of Control), (D) the tax consequences of which for
such Participant under the Code, if the Participant is subject to U.S. federal
income tax under the Code, are not less favorable to the Participant than the
tax consequences of the Replaced Award, and (E) the other terms and conditions
of which are not less favorable to the Participant than the terms and conditions
of the Replaced Award (including the provisions that would apply in the event of
a subsequent change of control).  A Replacement Award may be granted only to the
extent it does not result in the Replaced Award or Replacement Award failing to
comply


--------------------------------------------------------------------------------

with or ceasing to be exempt from Section 409A of the Code.  Without limiting
the generality of the foregoing, the Replacement Award may take the form of a
continuation of the Replaced Award if the requirements of the preceding two
sentences are satisfied.  The determination of whether the conditions of this
Section 2(c)(ii) are satisfied will be made in good faith by the Committee, as
constituted immediately before the Change of Control, in its sole discretion.
(iii)For purposes of this Agreement, “Cause” means: (A) the willful and
continued failure by the Participant to substantially perform the Participant’s
duties with the Successor Company (other than any such failure resulting from
termination by the Participant for Good Reason) after a demand for substantial
performance is delivered to the Participant that specifically identifies the
manner in which the Successor Company believes that the Participant has not
substantially performed the Participant’s duties, and the Participant has failed
to resume substantial performance of the Participant’s duties on a continuous
basis within five days of receiving such demand; (B) the willful engaging by the
Participant in conduct which is demonstrably and materially injurious to the
Successor Company, monetarily or otherwise; or (C) the Participant’s conviction
of, or plea of nolo contendere to, (I) a felony or (II) a misdemeanor which
impairs the Participant’s ability substantially to perform the Participant’s
duties with the Successor Company.  For the purposes of this definition, no act,
or failure to act, on the Participant’s part shall be deemed “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that the Participant’s action or omission was in the best
interest of the Successor Company.
(iv)For purposes of this Agreement, “Good Reason” means: (A) any material
failure of the Successor Company to comply with and satisfy any of the terms of
any employment or change in control (or similar) agreement between the Successor
Company and the Participant pursuant to which the Participant provides services
to the Successor Company; (B) any significant involuntary reduction of the
authority, duties or responsibilities held by the Participant immediately prior
to the Change of Control (and, for the avoidance of doubt, involuntary removal
of the Participant from an officer position that the Participant holds
immediately prior to the Change of Control will not, by itself, constitute a
significant involuntary reduction of the authority, duties or responsibilities
held by the Participant immediately prior to the Change of Control); (C) any
material involuntary reduction in the aggregate target cash remuneration
opportunity of the Participant as in effect immediately prior to the Change of
Control; or (D) requiring the Participant to become based at any office or
location more than 50 miles from the office or location at which the Participant
was based immediately prior to such Change of Control, except for travel
reasonably required in the performance of the Participant’s responsibilities;
provided, however, that no termination shall be deemed to be for Good Reason
unless (x) the Participant provides the Successor Company with written notice
setting forth the specific facts or circumstances constituting Good Reason
within ninety days after the initial existence of the occurrence of such facts
or circumstances, (y) the Successor Company fails to cure such facts or
circumstances within thirty days of its receipt of such written notice, and (z)
the Participant actually terminates employment within thirty (30) days following
the end of the Successor Company’s thirty-day cure period, if such event or
circumstance has not been cured.
(v)If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding RSUs which at the time of the Change
of Control are not subject to a "substantial risk of forfeiture" (within the
meaning of Section 409A of the Code) will be deemed to be Vested at the time of
such Change of Control (and such Vested RSUs shall be settled in accordance with
Section 3(b)(iii) below).

(d)Forfeiture of RSUs.  Subject to Section 2(b)(iv), any RSUs that have not
Vested pursuant to Section 2(a), Section 2(b), or Section 2(c) as of the Vesting
Date will be forfeited automatically and without further notice on such date (or
earlier if, and on such date that, the Participant ceases to be in Continuous
Employment prior to the Vesting Date for any reason other than as described in
Section 2(b) or Section 2(c)).

3.Settlement of RSUs.

(a)Normal.  Subject to Section 3(b), the Company will issue to the Participant
one share of Stock on the



--------------------------------------------------------------------------------

Vesting Date for each RSU that is a Vested RSU on such Vesting Date to the
extent the RSU has not previously been Vested, forfeited or settled.
(b)Other Settlement Events.  Notwithstanding Section 3(a), to the extent the
RSUs are Vested RSUs on the dates set forth below and to the extent the Vested
RSUs have not previously been Vested, forfeited or settled, the Company will
settle such Vested RSUs as follows:
(i)Death.  If there are such Vested RSUs on the Participant's death, within
thirty days of the Participant's death, one share of Stock will be issued for
each such Vested RSU.
(ii)Separation from Service.  If there are such Vested RSUs upon the
Participant's Separation from Service by reason of involuntary termination due
to disability, position elimination, reduction in force or Divestiture pursuant
to Section 2(b)(iii) hereof, within thirty days of the Participant's Separation
from Service, one share of Stock will be issued for each such Vested RSU. If
there are such Vested RSUs upon the Participant’s Separation from Service by
reason of the Participant’s Retirement or Early Retirement, the settlement of
such Vested RSUs will not be accelerated and one share of Stock will be issued
for each such Vested RSU on the Vesting Date, and with respect to Early
Retirement, the amount settled on the Vesting Date shall be a pro-rated amount
of the originally scheduled installment using the pro-ration factor determined
under Section 2(b)(iii) hereof.  Notwithstanding anything in this Agreement to
the contrary, if any Vested RSUs under the immediately preceding sentence are
outstanding as of a Change of Control, then such Vested RSUs shall be settled in
accordance with Section 3(b)(iii) below.
(iii)Change of Control.  If there are such Vested RSUs upon a Change of Control,
one share of Stock will be issued for each such Vested RSU as of the date of the
Change of Control; provided, however, that if such Change of Control would not
qualify as a permissible date of distribution under Section 409A(a)(2)(A) of the
Code, and the regulations thereunder, and where Section 409A of the Code applies
to such distribution, the Participant is entitled to receive the corresponding
payment on the date that would have otherwise applied pursuant to Section 3 as
though such Change of Control had not occurred.

(c)Payment of Taxes Upon Settlement. As a condition of the issuance of shares of
Stock upon settlement of RSUs hereunder, the Participant agrees to remit to the
Company at the time of settlement any taxes or other amounts required to be
withheld by the Company under Federal, State or local law as a result of the
settlement of the RSUs. As a condition of the issuance of shares of Stock upon
settlement of RSUs hereunder, the Participant agrees that the Company will
deduct from the total shares to be issued as a result of the Vesting of the RSUs
a sufficient number of shares to satisfy the required statutory withholding
amount, which may exceed the minimum statutory tax withholding amount
permissible only if it would not cause adverse accounting or tax consequences
for the Company or a Subsidiary.
(d)Specified Employee.  Notwithstanding anything (including any provision of the
Agreement or the Plan) to the contrary, if a Participant is a Specified Employee
and if the RSUs are subject to Section 409A of the Code, payment to the
Participant on account of a Separation from Service shall, to the extent
required to comply with Treasury Regulation Section 1.409A-3(i)(2), be made to
the Participant on the earlier of (i) the Participant’s death or (ii) the first
business day (or within 30 days after such first business day) that is more than
six months after the date of Separation from Service.  Notwithstanding anything
contained herein to the contrary, the Participant shall not be considered to
have terminated employment with the Company or any Subsidiary for purposes of
any payments under this Agreement which are subject to Section 409A of the Code
until the Participant has incurred a Separation from Service.  In the Company’s
sole and absolute discretion, interest may be paid due to such delay.  Further,
any interest will be calculated in the manner determined by the Company in its
sole and absolute discretion in a manner that qualifies any interest as
reasonable earnings under Section 409A of the Code.  Dividend equivalents will
not be paid with respect to any dividends that would have been paid during the
delay if the Stock had been issued.  To the extent required for purposes of
Section 409A of the Code, each installment that vests under this Agreement shall
be construed as a separate identified payment for purposes of Section 409A of
the Code.

4.Non-Transferability of RSUs. The RSUs may not be assigned, transferred,
pledged or hypothecated in any manner (otherwise than by will or the laws of
descent or distribution) nor may the Participant enter into any transaction for
the purpose of, or which has the effect of, reducing the market risk of holding
the RSUs by using puts,



--------------------------------------------------------------------------------

calls or similar financial techniques. The RSUs subject to this Agreement may be
settled during the lifetime of the Participant only with the Participant or the
Participant’s guardian or legal representative. Upon any attempt to transfer,
assign, pledge, hypothecate, or otherwise dispose of the RSUs or any related
rights to the RSUs that is contrary to the provisions of this Agreement or the
Plan, or upon the levy of any attachment or similar process upon the RSUs or
such rights, the RSUs and such rights shall immediately become null and void.
The terms of this Agreement, shall be binding upon the Successors of the
Participant.
5.Stock Subject to the RSUs; Compliance with Law.  The Company will not be
required to issue or deliver any shares of Stock or any certificate or
certificates for shares of Stock with respect to the Participant’s RSUs until
such shares have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange on which outstanding shares of the same class
are then listed and until the Company has taken such steps as may, in the
opinion of counsel for the Company, be required by law and applicable
regulations, including the rules and regulations of the Securities and Exchange
Commission, and state securities laws and regulations, in connection with the
issuance of such shares, and the listing of such shares on each such exchange.
6.Rights as Stockholder.  The Participant or his/her Successors shall have no
rights as stockholder with respect to any RSUs or underlying shares of Stock
covered by this Agreement until the Participant or his/her Successors shall have
become the beneficial owner of such shares, and, except as provided in Section 7
and Section 8 of this Agreement, no adjustment shall be made for dividends or
distributions or other rights in respect of such shares for which the record
date is prior to the date on which the Participant or his/her Successors shall
have become the beneficial owner thereof.
7.Dividend Equivalents.  From and after the Date of Grant and until the earlier
of (a) the time when the RSUs become Vested and are settled in accordance with
Section 2 and Section 3 of this Agreement or (b) the time when the Participant’s
right to receive shares of Stock in settlement of the RSUs is forfeited in
accordance with Section 2 of this Agreement, on the date that the Company pays a
cash dividend (if any) to holders of Stock generally, the Participant shall be
entitled to a number of additional RSUs determined by dividing (i) the product
of (x) the dollar amount of the cash dividend paid per share of Stock on such
date and (y) the total number of RSUs (including dividend equivalents paid
thereon) previously credited to the Participant as of such date, by (ii) the
Fair Market Value of the Stock on such date.  Such dividend equivalents (if any)
shall be subject to the same terms and conditions and shall be paid, in the
aggregate rounded down to the nearest whole number, or forfeited in the same
manner and at the same time as the RSUs to which the dividend equivalents were
credited.
8.Adjustments Upon Changes in Capitalization; Change of Control.  In the event
of any change in corporate capitalization, corporate transaction, sale or other
disposition of assets or similar corporate transaction or event involving the
Company as described in Section 5.5 of the Plan, the Committee shall make
equitable adjustment as it determines necessary and appropriate in the number
and type of shares subject to this Agreement; provided, however, that no
fractional share shall be issued upon subsequent settlement of the RSUs.  No
adjustment shall be made if such adjustment is prohibited by Section 5.5 of the
Plan (relating to Section 409A of the Code).
9.Notices.  Each notice relating to this Agreement shall be deemed to have been
given on the date it is received. Each notice to the Company shall be addressed
to its principal Office in Eagle, Idaho, Attention: Compensation. Each notice to
the Participant or any other person or persons entitled to shares issuable upon
settlement of the RSUs shall be addressed to the Participant’s address and may
be in written or electronic form. Anyone to whom a notice may be given under
this Agreement may designate a new address by giving notice to the effect.
10.Benefits of Agreement. This Agreement shall inure to the benefit of and be
binding upon each successor of the Company. All obligations imposed upon the
Participant and all rights granted to the Company under this Agreement shall be
binding upon the Participant's Successors. This Agreement shall be the sole and
exclusive source of any and all rights which the Participant or his/her
Successors may have in respect to the Plan or this Agreement.
11.No Right to Continued Employment.  Nothing in this Agreement shall interfere
with or affect the rights of the Company or the Participant under any employment
agreement or confer upon the Participant any right to continued employment with
the Company or a Subsidiary.
12.Resolution of Disputes.  Any dispute or disagreement which should arise under
or as a result of or in any way related to the interpretation, construction or
application of this Agreement will be determined by the Committee.



--------------------------------------------------------------------------------

Any determination made hereunder shall be final, binding and conclusive for all
purposes. This Agreement and the legal relations between the parties hereto
shall be governed by and construed in accordance with the laws of the state of
Delaware.
13.Section 409A of the Code.  To the extent applicable, this Agreement is
intended to comply with Section 409A of the Code and any regulations or notices
provided thereunder.  This Agreement and the Plan shall be interpreted in a
manner consistent with this intent. The Company reserves the unilateral right to
amend this Agreement on written notice to the Participant in order to comply
with Section 409A of the Code.  The Company makes no representation that any or
all of the payments described in this Agreement will be exempt from or comply
with Section 409A of the Code and makes no undertaking to preclude Section 409A
of the Code from applying to any such payment.  None of the Company or any
Subsidiary, or any of its or their contractors, agents and employees, nor the
Board or any member of the Board, shall be liable for any consequences of any
failure to follow the requirements of Section 409A of the Code or any guidance
or regulations thereunder.
14.Clawback Policy and Stock Ownership Guidelines.  Shares of Stock issued upon
settlement of the RSUs shall be subject to any stock ownership guidelines of the
Company applicable to the Participant. This Agreement and the RSUs are subject
to the Company’s clawback policy applicable to the Participant  as may be in
effect from time to time, including, as applicable, being subject to recoupment
or clawback by the Company on the terms and conditions as provided for under
Section 10D of the Act and any applicable rules or regulations promulgated by
the Securities and Exchange Commission or any national securities exchange or
national securities association on which the Stock may be traded.
 Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement prevents the Participant from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations,
and for purpose of clarity the Participant is not prohibited from providing
information voluntarily to the Securities and Exchange Commission pursuant to
Section 21F of the Securities Exchange Act of 1934.
15.Amendment.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto.
16.Severability.  If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
17.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Participant’s participation in the Plan,
or future awards that may be granted under the Plan, by electronic means or
request the Participant’s consent to participate in the Plan by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.



18.Confidentiality.  It is a condition to the Participant’s receipt of the RSUs
that the Participant execute and agree to the terms of the Company or a
Subsidiary’s current and applicable Confidentiality Agreement (the
“Confidentiality Agreement”).  By electronically accepting this Agreement, the
Participant acknowledges that the Participant has either already entered into
such Confidentiality Agreement with the Company or a Subsidiary as of the date
of acceptance or will enter into such agreement within 30 days of the
Participant’s receipt of this grant of RSUs.  If such execution is required and
the Participant does not sign and return the Confidentiality Agreement to
[_________] within 30 days of the Participant’s receipt of this grant of RSUs,
this grant of RSUs and any rights to the RSUs will terminate and become null and
void.  The Participant further acknowledges that as consideration for the
Participant’s agreement to the terms of the Confidentiality Agreement, the
Company is providing the Participant with the opportunity to participate in this
grant of RSUs under the Plan and receive the RSUs evidenced by this Agreement.
 The Participant understands that this acknowledgment shall be deemed a part of
the Confidentiality Agreement and is to be interpreted in a manner consistent
with its terms.  Furthermore, notwithstanding anything herein to the contrary,
if the Participant breaches any of the Participant’s obligations under the
Confidentiality Agreement, the Participant shall forfeit all RSUs and related
dividend equivalents evidenced by this Agreement that have not Vested as of the
date the Company becomes aware of such breach.  



--------------------------------------------------------------------------------